Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                December 28, 2016

The Court of Appeals hereby passes the following order:

A17A0705. ROY C. COVIN v. WILMINGTON SAVINGS FUND SOCIETY,
    FSB.

      This case began as a dispossessory proceeding in magistrate court. After the
magistrate court entered judgment in favor of Wilmington Saving Fund Society, FSB,
defendant Roy C. Covin appealed to the superior court. After a writ of possession was
entered, Covin filed an emergency motion to vacate the writ seeking injunctive relief.
The superior court denied the motion on June 3, 2016, and Covin filed a notice of
appeal on June 30, 2016. We lack jurisdiction for two reasons.
      First, “appeals from decisions of the superior courts reviewing decisions of
lower courts by certiorari or de novo proceedings shall be by application for
discretionary appeal.” Bullock v. Sand, 260 Ga. App. 874, 875 (581 SE2d 333)
(2003); see also OCGA § 5-6-35 (a) (1). Because Covin did not follow the proper
procedure for requesting appellate review in this case, we lack jurisdiction over this
appeal.
      Second, OCGA § 44-7-56 provides that an appeal from a dispossessory
judgment must be filed within seven days of the date the judgment was entered.
Covin, however, filed his notice of appeal 27 days after entry of the superior court
order he wishes to appeal. Therefore, the appeal is untimely.
For these reasons, this appeal is hereby DISMISSED for lack of jurisdiction.

                               Court of Appeals of the State of Georgia
                                      Clerk’s Office, Atlanta,____________________
                                                                12/28/2016
                                      I certify that the above is a true extract from
                               the minutes of the Court of Appeals of Georgia.
                                      Witness my signature and the seal of said court
                               hereto affixed the day and year last above written.


                                                                               , Clerk.